Citation Nr: 0427719	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  04-12 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for atherosclerotic 
heart disease, claimed as open heart surgery, to include as 
secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969, to include in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  In July 2004, the veteran 
testified before the undersigned via video conference in lieu 
of an in-person hearing, see 38 C.F.R. § 20.700(e) (2003).  A 
transcript of the hearing is associated with the claims file.

In his February 2004 notice of disagreement, the veteran 
stated that he disagreed with a denial of entitlement to 
service connection for hypertension in a December 2003 rating 
decision.  That issue was not discussed in the December 2003 
rating decision, but was instead last denied in October 1969.  
Therefore, it appears as though the veteran is attempting to 
re-open his claim of entitlement to service connection for 
hypertension.  The Board also notes that, in a 1973 
statement, the veteran requested an increased rating for 
residuals of a head injury, a claim that was never addressed 
by the RO.  These matters are therefore referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  Atherosclerotic heart disease was first diagnosed many 
years after service discharge but prior to diabetes mellitus, 
is not causally related to active service, and, did not 
result from service-connected type II diabetes mellitus.

3.  Elevated cholesterol is a laboratory finding and does not 
of itself denote a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Atherosclerotic heart disease was not incurred in service 
and may not be presumed to have been incurred therein, and is 
not proximately due to service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2003).

2.  Elevated cholesterol is not a disease, disability, or 
injury for which applicable law permits compensation or 
service connection.  38 U.S.C.A. § § 101(16), 105(a), 1101 
(West 2002); 38 C.F.R. § 3.303(c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 38 
C.F.R. § 3.159(b).  

In this case, the veteran filed his claims in July 2003, 
after the enactment of the VCAA.  The RO's initial 
unfavorable decision was made in December 2003, only after 
the veteran had been provided notice of the VCAA provisions 
in August 2003, in accordance with Pelegrini, supra. 


In the August 2003 letter referenced above, the RO advised 
the veteran of his role in the claims process and asked him 
to submit certain information.  The RO advised the veteran 
that evidence that a current disability related to an injury, 
disease or event in service was needed to support a claim for 
service connection.  The RO included notice to the veteran as 
to the nature of evidence that could be pertinent to showing 
the onset of the claimed disabilities, to include information 
relevant to herbicide exposure.  The letter explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records from Federal agencies, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records, and, for private 
records, to provide the appropriate release.  The RO also 
advised the veteran that a VA examination might be scheduled 
to obtain evidence relevant to his current disability status 
but that he could submit other evidence such as lay 
statements relevant to his claim.  Additionally, the RO 
advised the veteran that he was ultimately responsible for 
providing information and evidence to VA and that he should 
advise VA as to any additional information or evidence he 
wanted considered in connection with his claim.  

Additionally, in the December 2003 rating decision and the 
March 2004 statement of the case the RO notified the veteran 
of the evidence considered and the reasons and bases for the 
determination made in his claim.  In the statement of the 
case the RO included a recitation of governing laws and 
regulations, with reference to the United States Code 
provisions of the VCAA, as well as laws and regulations 
pertinent to the criteria for entitlement to service 
connection, to include as relevant to direct, presumptive and 
secondary bases of entitlement.  The RO included notice to 
the veteran that elevated cholesterol was not considered a 
disability for VA compensation purposes and advised him of 
the need for competent evidence of a current disability 
related to incident of service or to a service-connected 
disability.  Finally, throughout his appeal the veteran has 
been provided with contact information in the event he had 
any additional evidence or information, or any questions, for 
VA.  Based on the above, the Board finds that the veteran has 
been afforded appropriate notice under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file contains the veteran's service records as well as 
private treatment records identified by the veteran as 
pertinent to the appeal.  In his March 2004 Form 9, the 
veteran specifically indicated that all of his medical 
records had been submitted.  The veteran indicated in his 
personal hearing in June 2004 that he did not receive 
treatment from any VA facilities.  He did refer to a blood 
test taken at Lutheran General Hospital in Park Ridge post-
service that first indicated elevated cholesterol levels; 
however, as discussed herein below, the fact of the veteran's 
high cholesterol is not in dispute; rather, such, though 
conceded, is not considered a disease or injury for VA 
purposes.  Therefore additional medical evidence showing 
elevated cholesterol readings are not necessary in order to 
adjudicate his claim for elevated cholesterol.  Moreover, 
despite prior notice to the veteran as to the need for a 
signed authorization in order for VA to obtain records on his 
behalf, the veteran has neither provided a release nor 
submitted records from the Lutheran Hospital and has instead, 
as stated above, reported that all medical evidence has been 
submitted.

The Board also notes that VA has conducted necessary medical 
inquiry in an effort to substantiate the veteran's claim.  
Consistent with 38 U.S.C.A.§ 5103A(d), the veteran was 
afforded a VA examination specific to the current nature and 
etiology of his atherosclerotic heart disease and elevated 
cholesterol in October 2003.  Neither the veteran nor his 
representative has identified any reason for the Board to 
question the accuracy of the examination results shown in the 
recent VA examination report.  

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review. 

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as cardiovascular disease, become manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A.  Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309 (2003).  

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  
38 U.S.C.A. § 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

A disease determined to be associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  
38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
The diseases determined to be presumptive to herbicide-
exposed veterans are:  chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, type II 
diabetes mellitus, multiple myeloma, non- Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, certain respiratory cancers, and soft 
tissue sarcoma. 38 C.F.R. § 3.309(e).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341, 346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 
57,586, 57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 5.

Analysis

The veteran contends that his current atherosclerotic heart 
disease was incurred during his period of active service, or, 
alternatively it is due to his service-connected diabetes.  
The relevant medical evidence includes service medical 
records, post-service private treatment records and a VA 
examinations dated in October 1969 and October 2003.  

Service medical records are negative for any complaints, 
findings, diagnosis or treatment of cardiovascular disease to 
include at discharge; chest X-rays taken at the veteran's May 
1969 separation examination were normal.

The Board further notes that the veteran presented for a VA 
examination in August 1969 in regards to another claim.  
Examination of the cardiovascular system at that time 
indicated a regular heart rate and rhythm, and without 
evidence of murmurs or edema.  In October 1969 the veteran 
presented for a special cardiovascular examination.  The 
examiner noted the veteran had no history of heart disease.  
Upon examination, there were no murmurs or thrills.  The 
heart tones were of good quality.  A chest X-ray showed no 
evidence of abnormality.  The heart and the aorta were within 
normal limits.  No diagnosis of any cardiovascular problem 
was made.

Thus, there is no competent evidence of atherosclerotic heart 
disease during the veteran's active service or within the 
one-year presumptive period.  The Board also notes that 
atherosclerotic heart disease is not a disease presumptive to 
herbicide-exposed veterans.  

Moreover, the private treatment records in the claims file 
begin in 1990.  They contain notations relevant to elevated 
cholesterol levels and diagnosed coronary artery disease and 
congestive heart failure, requiring heart surgery.  There is 
no earlier competent medical evidence showing 
arteriosclerotic heart disease.  Here the Board also notes 
that there is, in fact, no competent medical opinion even 
suggesting that the veteran's heart disease had its onset 
during or is causally related to the veteran's service.  
Rather, the evidence of a nexus between active duty service 
and heart disease is limited to the veteran's own statements.  
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical diagnosis or causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).   

The Board also emphasizes that the veteran does not report 
having sought any treatment for his heart disease until 
recently, and has not made argument as to having experienced 
continuous heart symptoms from the time of the in-service 
injury to date.  Instead, the first documented complaints, 
and the first findings of disability, are shown only decades 
after service discharge, and there is no competent medical 
evidence relating such to the veteran's active service 
period.  

As set out above, the veteran has alternately argued that his 
heart disease is secondary to service-connected diabetes 
mellitus.  As previously mentioned, the veteran is service-
connected for type II diabetes mellitus resulting from 
exposure to Agent Orange.  He presented for a VA examination 
in October 2003.  The diagnosis was atherosclerotic heart 
disease.  The October 2003 VA examiner, upon review of the 
claims file, opined that since the veteran's coronary artery 
disease was clearly established well before a diagnosis of 
diabetes was made and that it was unlikely that the coronary 
artery disease was due to the diabetes mellitus.  There is no 
competent medical evidence of record in refutation of that 
conclusion.  

The veteran also claims entitlement to service connection for 
high cholesterol.  The Board acknowledges findings in the 
post-service treatment reports showing elevated cholesterol; 
however, such values are actually laboratory results and are 
not, in and of themselves, disabilities.  See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996).  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  An award of service connection is therefore not 
justified for elevated cholesterol, a laboratory finding, or, 
for atherosclerotic heart disease first diagnosed many years 
after service and dissociated from service-connected 
disability.  

With respect to the veteran's claims the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
atherosclerotic heart disease and high cholesterol.  As such, 
that doctrine is not applicable in the instant appeal and 
service connection is not warranted.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for atherosclerotic heart 
disease, claimed as open heart surgery, to include as 
secondary to type II diabetes mellitus, is denied.

Entitlement to service connection for high cholesterol is 
denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



